DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 08 March 2021 for application 15/852,576. Currently claims 1, 3, 5-7, and 9-12 are pending and have been examined. Claims 2, 4, and 8 are canceled (but incorporated into claim 1).
Applicant’s corrections with respect to the objection to the specification have been fully considered and are persuasive. The objections to the specification have been withdrawn.
Applicant’s arguments with respect to the §112(b) rejection of claim 4 has been fully considered and is persuasive due to cancellation of claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (20100036788 A1).
Claim 1, Wu teaches: An ontology-based reasoning apparatus, comprising: a memory storing two or more triple data in a form of table A (memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 (which contains RDF triple tables as shown in Fig. 4) [0055]. IdTriples table 455, this table has a row 511 for every RDF triple in the RDF models that have been loaded into RDBMS 401 [0059] [Fig. 5]); a processor connected to the memory (processor 421 as it executes programs in memory 403 using data contained in memory [0055]), wherein a column of the table A is a predicate of the two or more triple data (PropertyID 507, which contains the internal identifier for the RDF triple's predicate [0063]. Note: Figure 5, shows PropertyID 507 as one of the columns), a row of the table A is a subject of the two or more triple data (SubjectID 505, which contains the internal identifier for the RDF triple's subject [0062]), and a value of the table A is an object of the two or more triple data or a null value (ObjectID 509, which contains the internal identifier of the RDF triple's object [0064]), wherein the processor parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules (User-defined Rules [0081]. User-defined Rules Entailment. Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. Antecedent section shows plurality of conditions `(?x rdf:type :person) (?x :age ?a)` and consequent  section shows one result  'a >= 18' [0092]. Note: Meta information can mean any information about the condition/result like subject, predicate, object information), retrieves a plurality of triple data from two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data (RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples. FIG 2. [0043]), and reasons new triple data from the plurality of triple data retrieved using the result meta information to store the reasoned new triple data in the memory (Any newly created triples resulting from execution of the inference rules are ultimately stored in the IdTriples table 455 [0074]. Note: For the purposes of examination of this claim element will treat "reasons" to mean "generate" as per specification Page 22, lines 24 and 25 which mention that in step 430 the processor 212 "generates or reasons new triple data"), wherein the condition included in the conclusion section is one of a general condition and a comparison condition (antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition) [0081]), the general condition and the comparison condition include at least one variable (the filter condition specifies a boolean condition (typically involving variables from the antecedent) [0081]), the comparison condition includes a comparison function for limitation of the variable, (filter condition 308 that further restricts the subgraphs matched by the antecedent [0044]. 'a >=18' [0092]. Note: This example shows a filter with '>=' (greater than or equal to) as the comparison function for limiting the variable 'a'), and the condition meta information includes subject (S) information, predicate (P) information, and object (0) information, and ((?x :age ?a)'  [0092]. Note: This example shows '?x' as subject, ':age' as predicate and '?a' as object information) wherein when the condition section includes both the general condition and the comparison condition (antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition) [0081]), the processor retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition (A rule fires when its antecedent pattern and filter condition are both satisfied. The antecedent pattern specifies a subgraph to match in the data model, and the filter condition specifies a boolean condition (typically involving variables from the antecedent) to satisfy [0081]. The execution of the SQL queries involve a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706) [0097]).
Regarding Claim 3, Wu teaches: The ontology-based reasoning apparatus of claim 1, wherein each of the general condition and the comparison condition includes a first component, a second component, and a third component ([0092] shows examples of general condition '(?x :age ?a)' and comparison condition 'a >=18'  each having a first, second, and third components), the first component of the general condition corresponds to the subject information of the condition meta information, the second component of the general condition corresponds to the predicate information of the condition meta information, and the third component of the general condition corresponds to the object information of the condition meta information ('(?x :age ?a)' [0092]. Note: This example shows '?x' as subject information, ':age' as the predicate information, and '?a' as object information of the general condition), the first component of the comparison condition corresponds to the subject information of the result meta information, the second component of the comparison condition corresponds to a comparison function, and the third component of the comparison condition corresponds to a limited value of the first component of the comparison condition ('a >=18' [0092]. Note: This example shows 'a' as the first component, '>=' as the second component corresponding to a comparison function of greater than or equal to, and '18' as the third component corresponding to a limiting value), and at least one of the first component and the third component of the general condition constitutes a variable and the first component of the comparison condition constitutes a variable (Note:  [0092] shows an example of where the first component '?x' and the third component '?a' of the general condition  '(?x :age ?a)' constitutes variables and  the first component 'a' of the comparison condition  'a >=18' constitutes a variable).
Regarding Claim 5, Wu teaches: The ontology-based reasoning apparatus of claim 1, wherein the subject information of the condition meta information A is a first component of the retrieved general condition, predicate information of the condition meta information A is a second component of the retrieved general condition, and the object information of the condition meta information A ('(?x :age ?a)' [0092]. Note: This example shows '?x' as subject information and the first component, ':age' as the predicate information and the second component, and '?a' as object information and the third component of the general condition) is a value that limits the third component of the comparison condition to the second component of the comparison condition (a >=18' [0092]. Note: In this example ‘18' is a value that limits the third component to the second component of the comparison condition ‘>=' (greater than or equal to)).
Regarding Claim 6, Wu teaches: The ontology-based reasoning apparatus of claim 3, wherein the processor generates one condition meta information B from one general condition which is not merged with the comparison condition (The RDF pattern for left-hand side 307 specifies any Person (?r) in the model who is a chairperson of any Conference (?c) in the model; . The rule includes an optional filter condition 308. In this case, the rule 301 does not have a filter condition, so that component is NULL [0044]. Note: NULL so nothing to merge), and subject information of the condition meta information B is the first component of the general condition, predicate information of the condition meta information B is the second component of the general condition, and object information of the condition meta information B is the third component of the general condition (307 from Figure 3 shows '(?r ChairPersonOf ?c)' . Note: This example shows '?r' is subject information as the first component of the general condition, 'ChairPersonOf' is the predicate information as the second component, and '?c' is object information as the third component).
Regarding Claim 7, Wu teaches: The ontology-based reasoning apparatus of claim 3, wherein the result meta information includes subject information, predicate information, and object information ('(?x rdf:type :adult)'  [0092]. Note: This example shows '?x' as subject, 'rdf:type' as predicate and ':adult' as object information), the result includes a first component, a second component, and a third component ([0092] shows example of consequent '(?x rdf:type :adult)' as having a first, second, and third component), and the subject information of the result meta information is the first component of the result, the predicate information of the result meta information is the second component of the result, and the object information of the result meta information is the third component of the result ('(?x rdf:type :adult)' [0092]. Note: This example shows '?x' as subject information and the first component, 'rdf:type' as the predicate information and the second component, and ':adult' as object information and the third component of the consequent).
Regarding Claim 11, Wu teaches: An ontology-based reasoning system, comprising: a plurality of ontology-based reasoning apparatuses, each of the plurality of ontology-based reasoning apparatuses including a memory and a processor (networks 424 [0055].  Note: Through the network, the ontology-based reasoning apparatus may be connected to other ontology-based reasoning apparatuses), wherein the memory of each of the plurality of ontology-based reasoning apparatuses store two or more triple data in a form of table A (memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 (which contains RDF triple tables as shown in Fig. 4) [0055]. IdTriples table 455, this table has a row 511 for every RDF triple in the RDF models that have been loaded into RDBMS 401 [0059] [Fig. 5]), a column of the table A is a predicate of the two or more triple data (PropertyID 507, which contains the internal identifier for the RDF triple's predicate [0063]. Note: Figure 5, shows PropertyID 507 as one of the columns), a row of the table A is a subject of the two or more triple data (SubjectID 505, which contains the internal identifier for the RDF triple's subject [0062]), and a value of the table A is an object of the two or more triple data or a null value (ObjectID 509, which contains the internal identifier of the RDF triple's object [0064]), wherein the processor of the each of the plurality of ontology-based reasoning apparatuses parses user-defined rules input from a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section of the user-defined rules and one result meta information corresponding to one result included in the conclusion section of the user-defined rules (User-defined Rules [0081]. User-defined Rules Entailment. Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. Antecedent section shows plurality of conditions `(?x rdf:type :person) (?x :age ?a)` and consequent  section shows one result  'a >= 18' [0092]. Note: Meta information can mean any information about the condition/result like subject, predicate, object information), retrieves a plurality of triple data from two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data (RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples. FIG 2. [0043]) and reasons new triple data from the plurality of triple data retrieved using the result meta information to store the reasoned new triple data in the memory (Any newly created triples resulting from execution of the inference rules are ultimately stored in the IdTriples table 455 [0074]. Note: For the purposes of examination of this claim element will treat "reasons" to mean "generate" as per specification Page 22, lines 24 and 25 which mention that in step 430 the processor 212 "generates or reasons new triple data"), when the reasoning of the new triple data is completed in any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses, the any one ontology-based reasoning apparatus transmits the reasoned new triple data to the remaining ontology-based reasoning apparatuses except for the any one ontology-based reasoning apparatus among the plurality of ontology-based reasoning apparatuses (can provide information to and receive information from networks 424 [0055]), wherein the condition included in the conclusion section is one of a general condition and a comparison condition (antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition) [0081]), the general condition and the comparison condition include at least one variable (the filter condition specifies a boolean condition (typically involving variables from the antecedent) [0081]), the comparison condition includes a comparison function for limitation of the variable, (filter condition 308 that further restricts the subgraphs matched by the antecedent [0044]. 'a >=18' [0092]. Note: This example shows a filter with '>=' (greater than or equal to) as the comparison function for limiting the variable 'a'), and the condition meta information includes subject (S) information, predicate (P) information, and object (0) information, and ((?x :age ?a)’ [0092]. Note: This example shows '?x' as subject, ':age' as predicate and '?a' as object information) wherein when the condition section includes both the general condition and the comparison condition (antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition) [0081]), the processor retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition (The execution of the SQL queries involve a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706) [0097]).
Regarding Claim 12, Wu teaches: An ontology-based reasoning method which is performed by an apparatus including a memory and a processor, the method comprising (memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 [0055] processor 421  [0055]): parsing user-defined rules which are rules newly defined by a user in ontology-based rules constituted by a condition section and a conclusion section to generate a plurality of condition meta information corresponding to a plurality of conditions included in the condition section and one result meta information corresponding to one result included in the conclusion section (User-defined Rules [0081]. User-defined Rules Entailment. Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. Antecedent section shows plurality of conditions `(?x rdf:type :person) (?x :age ?a)` and consequent  section shows one result  'a >= 18' [0092]. Note: Meta information can mean any information about the condition/result like subject, predicate, object information); retrieving a plurality of triple data from two or more triple data using the plurality of condition meta information (RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples [0043]); and reasoning new triple data from the plurality of triple data retrieved using the result meta information (Any newly created triples resulting from execution of the inference rules [0074]. Note: For the purposes of examination of this claim element will treat "reasons" to mean "generate" as per specification Page 22, lines 24 and 25 which mention that in step 430 the processor 212 "generates or reasons new triple data"), wherein the two or more triple data is stored in a form of table A in the memory (memory 403 or storage media, which contains data (413) and programs accessible to the processor, and persistent storage 423 (which contains RDF triple tables as shown in Fig. 4) [0055]. IdTriples table 455, this table has a row 511 for every RDF triple in the RDF models that have been loaded into RDBMS 401 [0059] [Fig. 5]), and a column of the table A is a predicate of the two or more triple data (PropertyID 507, which contains the internal identifier for the RDF triple's predicate [0063]. Note: Figure 5, shows PropertyID 507 as one of the columns), a row of the table A is a subject of the two or more triple data (SubjectID 505, which contains the internal identifier for the RDF triple's subject [0062]), and a value of the table A is an object of the two or more triple data or a null value (ObjectID 509, which contains the internal identifier of the RDF triple's object [0064]), wherein the step of retrieving retrieves the plurality of triple data from the two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data (RDF models are best represented as lists of RDF triples. An RDF pattern is a construct which is used to query RDF triples. FIG 2. [0043]), wherein the condition included in the conclusion section is one of a general condition and a comparison condition (antecedent pattern (corresponding to general condition, filter condition (corresponding to comparison condition) [0081]), the general condition and the comparison condition include at least one variable (the filter condition specifies a boolean condition (typically involving variables from the antecedent) [0081]), the comparison condition includes a comparison function for limitation of the variable, (filter condition 308 that further restricts the subgraphs matched by the antecedent [0044]. 'a >=18' [0092]. Note: This example shows a filter with '>=' (greater than or equal to) as the comparison function for limiting the variable 'a'), and the condition meta information includes subject (S) information, predicate (P) information, and object (0) information ((?x :age ?a)’ [0092]. Note: This example shows '?x' as subject, ':age' as predicate and '?a' as object information), wherein when the condition section includes both the general condition and the comparison condition (antecedent pattern (corresponding to general condition), filter condition (corresponding to comparison condition) [0081]), the step of retrieving retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition (The execution of the SQL queries involve a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706) [0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20100036788 A1) as applied to claim 1 above, and further in view of Kolovski et al (US 8250106 B2).
Regarding Claim 9, Wu discloses: The ontology-based reasoning apparatus of claim 1, wherein the processor (Note: as shown above). 
However, Wu does not explicitly disclose: performs incremental reasoning that reasons the result by setting the new triple data and at least one of the two or more triple data as conditions when the new triple data is reasoned as a result.
Kolovski teaches: performs incremental reasoning that reasons the result by setting the new triple data and at least one of the two or more triple data as conditions when the new triple data is reasoned as a result (FIG. 3 illustrates an example embodiment of an incremental update method, such as may be performed by the incremental inference logic 240 of FIG. 2. At 310, old triples (M,I) and new triples (D) are input [Column 6, lines 4-7]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu to incorporate the teachings of Kolovski to use incremental inference logic. One would have been motivated to do this modification because doing so would give the benefit of avoiding re-derivation of already existing inferred triples as taught by Kolovski [Column 5, lines 24-25].
Regarding Claim 10, Wu discloses: The ontology-based reasoning apparatus of claim 9, wherein the processor (Note: as shown above), based on a table B that indicates two or more ontology-based (RDF rule tables 449, which contain the rule bases belonging to RDF information [0057]), the table B includes two columns, and in each row included in a column A of the two columns, each of the two or more ontology-based rules is set to a value, and in each row included in a column B of the two columns, each of the ontology-based rules affected by the value of the column A is set as a value (Rules are grouped into rulebases for manageability and stored in the RDF rule tables 449. For each rulebase there is a view that contains one row for each rule in the rulebase [0092]).
However, Wu does not explicitly disclose: performs the incremental reasoning and the result of any one ontology-based rule of the two or more ontology-based rules is set as a condition of another ontology-based rule of the two or more ontology-based rules.
Kolovski teaches: performs the incremental reasoning (Note: as shown above), the result of any one ontology-based rule of the two or more ontology-based rules is set as a condition of another ontology-based rule of the two or more ontology-based rules (The sub-rules join the results of the execution of one predicate on the new triples D with results of the execution of the other predicate on the union of old and new triples M,I,D [Column 6, lines 12-15]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wu to incorporate the teachings of Kolovski to join the results of the execution of one predicate on the new triples with results of the execution of the other predicate on the union of old and new triples. One would have been motivated to do this modification because doing so would give the benefit of avoiding re-derivation of already existing inferred triples as taught by Kolovski [Column 5, lines 24-25].

Response to Arguments
Applicant’s corrections with respect to the objection to the specification have been fully considered and are persuasive. The objections to the specification have been withdrawn. Applicant’s arguments with respect to the §112(b) rejection of claim 4 has been fully considered and is persuasive due to cancellation of claim 4. Applicant’s arguments with respect to prior art rejections regarding claims 1, 3, 5-7, and 9-12 have been fully considered but they are not persuasive. It is noted that original claims 2, 4, and 8 are canceled but incorporated into claim 1. 
Applicant argues that Wu fails to teach “wherein when the condition section includes both the general condition and the comparison condition, the processor retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition”. Examiner respectfully disagrees. Wu teaches wherein when the condition section includes both the general condition and the comparison condition in [0081].Paragraph [0081] states an antecedent pattern, which examiner is interpreting as the general condition. It also states a filter condition, which examiner is interpreting as the comparison condition. Wu teaches the processor retrieves a general condition including the same variable as one variable included in the comparison condition from the general conditions included in the condition section and generates one condition meta information A by merging the comparison condition and the retrieved general condition in [0081 and 0097]. Paragraph [0097] states that the execution of the SQL queries involves a search for matched triples of each antecedent (step 704). The matched triples are joined based on common variables (step 705) to produce corresponding consequent triples (step 706). Paragraph [0081] states that the filter condition typically involves variables from the antecedent and discloses a rule being fired when its antecedent pattern and filter condition are both satisfied. All this when considered together under the broadest reasonable interpretation is being interpreted as 
Applicant argues that Wu fails to teach “retrieves a plurality of triple data from two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data”. Examiner respectfully disagrees. Wu teaches retrieving a plurality of triple data from two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data in [0043]. Paragraph [0043] states that an RDF pattern 205 (which has a predicate) is used to query RDF triples, which under the broadest reasonable interpretation, is being interpreted as retrieving a plurality of triple data from two or more triple data corresponding to the plurality of condition meta information based on the predicate of the two or more triple data.
Applicant argues that Wu fails to teach “wherein a column of the table A is a predicate of the two or more triple data, a row of the table A is a subject of the two or more triple data”. Examiner respectfully disagrees. Wu teaches wherein a column of the table A is a predicate of the two or more triple data, a row of the table A is a subject of the two or more triple data in [0062, 0063] and Figure 5. Paragraph [0063] states that PropertyID 507, which contains the internal identifier for the RDF triple's predicate and Figure 5 shows PropertyID 507 as one of the columns and paragraph [0062] states that SubjectID 505, which contains the internal identifier for the RDF triple's subject, which under the broadest reasonable interpretation, is being interpreted as wherein a column of the table A is a predicate of the two or more triple data, a row of the table A is a subject of the two or more triple data.
Hence, Wu teaches the amended claim 1 as shown above. Claims 3, 5, 6, and 7 depend on claim 1 and recite additional features that are taught by Wu as shown above. Claims 9 and 10 depend on claim 1 and the combination of Wu and Kolovski teach their limitations as shown above. Independent claims 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122